Order entered April 26 , 2016




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00133-CR

                          MANDY ROSEANNE STATTS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-23660-U

                                            ORDER
        The Court GRANTS court reporter Sasha Brooks’s April 26, 2016 request for an

extension of time to file the reporter’s record. We ORDER Ms. Brooks to file the complete

reporter’s record, including all exhibits admitted into evidence, within THIRTY DAYS of the

date of this order.

        We note the clerk’s record does not contain the trial court’s certification of appellant’s

right to appeal, nor have we received a separate copy of the certification. Accordingly, we

ORDER the trial to prepare and file, within TEN DAYS of the date of this order, a certification

of appellant’s right to appeal that accurately reflects the trial court proceedings.   See TEX. R.

APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, official court reporter, 291st

Judicial District Court; and to counsel for all parties.


                                                       /s/   ADA BROWN
                                                             JUSTICE